 1   Sylvanna Uyen Le, Esq. #325779
     LAW OFFICES OF ROBERT S. GITMEID & ASSOC., PLLC
 2   11 Broadway, Suite 960
 3   New York, NY 10004
     Tel: (212) 226-5081
 4   Fax: (212) 208-2591
     Email: Sylvanna.L@gitmeidlaw.com
 5   Attorney for Plaintiff Zachery Burrell
 6                                    UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8   Zachery Burrell,

 9                   Plaintiff,                          Case No. 2:18-cv-01772-JAM-EFB

10           vs.                                         Honorable John A. Mendez
11                                                       ORDER GRANTING STIPULATOIN OF
     Lending Club Corporation and Experian               DISMISSAL WITH PREJUDICE
12   Information Solutions, Inc.
13                   Defendant(s).
14

15           Plaintiff Zachery Burrell and Defendant Lending Club Corporation (“Lending Club”) have

16   announced to the Court that all matters in controversy between them have been resolved. Having
17   considered the Stipulation, the Court makes the following ruling:
18
             IT IS ORDERED that the claims and causes of actions asserted herein by the Plaintiff Zachery
19
     Burrell against Lending Club are in all respects dismissed with prejudice, with each party to bear their
20
     own attorneys’ fees and costs.
21

22   DATED: November 5, 2019                              /s/ John A. Mendez

23                                                    Honorable John A. Mendez
                                                      United States District Court Judge
24

25

26

27

28


                   [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
     2:18-cv-01772-JAM-EFB
